Citation Nr: 1705347	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  05-00 361A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a lung disorder.


REPRESENTATION

Veteran represented by:  Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to July 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2004 and June 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The March 2004 rating decision denied service connection for a lung disorder.  The June 2005 rating decision denied the Veteran's request to reopen a previously denied claim of service connection for bilateral hearing loss.  The Board previously reopened this particular claim.  See Board decisions dated in April 2007, May 2010, and August 2012.  

The Board previously considered this matter in December 2014, when it remanded the issues on appeal for additional development, to include a VA examination.  The December 2014 Board decision also remanded the issue of service connection for hypertension.  Service connection for hypertension was established in an April 2016 rating decision.  This was a full grant of the benefit sought, and the Veteran has not appealed the downstream issues of the disability rating or effective date assigned.  As such, they are not on appeal.

The December 2014 Board remand instructed the RO to verify the Veteran's current status of representation.  In response, attorney Virginia A. Girard-Brady submitted a copy of a December 2012 notice of withdrawal from representation.  The attorney, however, did not show good cause for her withdrawal, as required by VA regulations.  See 38 C.F.R. § 20.608.  Additionally, all attempts to contact the Veteran regarding this matter have been unsuccessful.  See August 2015 VA letter; reports of general information dated in September 2015 and January 2017.  Since the aforementioned attorney has not shown good cause for her withdrawal of representation (and the Veteran has not indicated a change in his representation), she is still considered to be the Veteran's legal representative of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the December 2014 Board remand, the Veteran underwent VA examinations for his claimed lung and hearing loss disabilities in March 2015 and July 2015, respectively.

With regard to the claimed hearing loss disability, the VA examiner opined that the Veteran's bilateral hearing loss was less likely than not caused by or a result of an event in service.  See July 2015 VA examination and August 2015 addendum opinion.  In her rationale, the examiner noted that the Veteran had normal hearing at enlistment (she cited prior opinions, as the electronic record was not legible) and that his hearing status at discharge was unknown since his exit examination was a whisper test.  Nonetheless, she concluded that that the Veteran's hearing at discharge was most likely normal.  In support of this proposition, she noted that the Veteran's hearing was normal in 2005 (35 years post-discharge).  She further noted that the Veteran's hearing continues to be normal at many threshold levels.  In sum, the examiner stated that she could not find any evidence that the Veteran's hearing loss was incurred during his military service.

The July 2015 VA opinion is inadequate because it fails to acknowledge evidence that appears to contradict the assertion that the Veteran's hearing was normal in 2005.  It should be noted that, in August 2012, the Board deemed an April 2011 VA opinion inadequate for this same reason.  See August 2012 Board remand at 28.

As stated in the August 2012 Board remand, a May 2005 audiologic evaluation reflects a speech recognition score (W-22) of 92 percent for the left ear.  See VA treatment records received May 25, 2005, at 7.  Further, a June 2008 VA examination shows speech recognition scores (Maryland CNC) of 80 percent for the left ear and 88 percent for the right ear.  See June 2008 VA examination at 8.  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  On remand, the VA examiner should provide an opinion that shows adequate consideration of this evidence.

With regard to the claimed lung disorder, the VA examiner diagnosed sarcoidosis and opined that it was less likely than not incurred in or caused by an injury, event, or illness in service.  See March 2015 VA examination.  In her rationale, the examiner noted that the Veteran was diagnosed with interstitial lung disease in 2003, 33 years after discharge from service, adding that a chest x-ray in service was normal.  She concluded that the Veteran's sarcoidosis is less likely than not related to his military service.  In this regard, she explained that sarcoidosis is a multisystem granulomatous disorder of unknown etiology that affects individuals worldwide and is characterized pathologically by the presence of noncaseating granulomas in involved organs.  She indicated that sarcoidosis is three to four times more common in African-Americans and that the lifetime-risk of sarcoidosis in African-Americans is 2.4 percent.

The Veteran served in Vietnam from July 1969 to July 1970 and is therefore presumed to have been exposed to herbicides.  A January 2004 treatment note shows that the Veteran expressed concern about a potential link between Agent Orange exposure and his diagnosis of interstitial lung disease.  See VA treatment records received February 24, 2004, at 27.  The March 2015 VA examiner did not expressly consider whether the Veteran's current disability is related to his presumed herbicide exposure.  The Board also notes that the Veteran submitted a claim of service connection for breathing difficulties right after discharge from service (July 1970).  This evidence should also be considered by the examiner, as it suggests subjective lung symptoms shortly after separation from service.

With regard to the Veteran's status of representation, the RO should ask the Veteran's representative to show good cause for her withdrawal request.  See December 2012 notice of withdrawal, resubmitted in August 2015.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the attorney of record and ask her to show good cause for her notice of withdrawal from representation.

2.  Thereafter, forward the claims file, including a copy of this remand, to the individuals who conducted the March 2015 VA respiratory examination and the July 2015 VA audiological examination, or another examiner if any of these individuals is unavailable, to provide an addendum opinion.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file should be noted in the examiner's report.

The examiner should respond to the following:

(a)  Is the Veteran's hearing loss disability (see, e.g., June 2008 VA examination) as least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?  Please note that a May 2005 audiologic evaluation reflects a speech recognition score (W-22) of 92 percent for the left ear.  Please reconcile this score with the prior assertion that the Veteran's hearing was normal in 2005.  See July 2015 VA examination and August 2015 addendum opinion.

(b)  Is the Veteran's respiratory disability (diagnosed as interstitial lung disease and sarcoidosis) at least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?  Please address the Veteran's assertion that his respiratory disability is related to his presumed herbicide exposure in Vietnam.  Please also address the fact of subjective respiratory symptoms right after service, as inferred from the Veteran's July 1970 claim of service connection for breathing difficulties.

The examiner should explain the reasons for any opinion offered.  The examiner must consider lay reports from the Veteran along with pertinent medical evidence, including medical literature submitted by him.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

3.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).




_________________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

